DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction Response
Applicant’s election of Species I with traverse (figs. 1-2; claims 1-3, 6, 8-10, 13, 15-16, 18-19, 21, and 31) in the reply filed on 04/02/2021 is acknowledged.
Claims 12, 22, 26-27, 32, and 38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
The Applicant traverses on the ground(s) that:
“With respect to the assertedly patentably distinct Species, Applicant notes that each of
the claims in the present application is directed to an air-frying cooker or partition of the air-frying cooker, where the air-frying cooker includes a vessel, a food support located in the vessel and having an air-permeable bottom, and the partition which is located in the vessel below the food support, dividing a space in the vessel into a first chamber accommodating the food support and a second chamber located below the first chamber, and having an inclined guide surface with an opening at or near its center for guiding material falling into the first chamber along the guide surface to the second chamber through the opening. Accordingly, there is in fact no serious burden on the Examiner in examining all these claims together. Thus, the election requirement is inappropriate, and the claims in the present application should be examined together. 
Further, with regard to the asserted lack of unity of invention among asserted Species
1-8, Applicant traverses the assertion that the partition "is not a special technical feature as it does not make a contribution over the prior art in view of Koopman et al. (U.S. Patent No. 5,451,744)." See Official Action, p. 4. The Official Action's bald assertion and cursory support do not establish a primafacie case of obviousness or anticipation, and are insufficient to ascertain contribution over the asserted art.”
Examiner’s Responses:
With respect to species selection requirement, the applicant’s argument is not found persuasive. Species 1-8 are patentable distinct and not obvious variants. The applicant is referred to MPEP 809.02 (a), which states the requirements for an election of species requirement.  Note especially section (B) which states that “the species are preferably identified as the species of figures 1, 2, and 3” and that the distinguishing characteristics of the species should be states only “in the absence of distinct figures of examples”.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
In other words, there is a search burden to examine species 1-8 because the species require different search queries and search class/subclass; and the prior art applicable to one species would not likely be applicable to another species.

Particularly, Koopman discloses a partition (drip tray 160) at least partially blocks heat transfer from the first chamber to the second chamber (col. 13, lines 52-60; fig. 5), and guides materials (grease) falling from the air-permeable bottom of the food support (spits 450) into the first chamber to the second chamber (col. 8, lines 41-45), 
wherein the partition (drip tray 160) comprises a guide surface (metal sheets 160a, 160b) having an opening at a center (drain hole 164) (col. 8, lines 24-34; fig. 11), the guide surface, from its edge to the opening, gradually inclines towards a bottom of the vessel to guide the material falling into the first chamber to move along the guide surface and enter the second chamber through the opening (drain hole 164) (fig. 11).  
The requirement is still deemed proper and is therefore made FINAL. 
The status of the 04/02/2021 claims, is as follows: Claims 1-3, 6, 10, 12-13, 15-16, 21-22, 26-27, and 31-32 have been amended; Claims 4-5, 7, 11, 14, 17, 20, 23-25, 28-30, and 33-37 have been canceled; and claims 1-3, 6, 8-10, 12-13, 15-16, 18-19, 21-22, 26-27, 31-32, and 38 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201610424252.6 filed on 06/15/2016. 

Information Disclosure Statement
The information disclosure statements (IDS) was submitted on 12/05/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a heating means” recited in line 3 of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In claim 2:
The limitation “a guide member configured to guide”
“member” is the generic placeholder. 
“configured to guide” is the functional language.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 3:
The limitation "optionally" in line 3 renders the claim indefinite because it is unclear whether the guide member is required to be on the bottom wall of the vessel or not. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koopman (US 5451744)
Regarding claim 31, Koopman disclose a partition (drip tray 160) for use in an air-frying cooker (rotisserie oven) to divide an internal space in the air-frying cooker (rotisserie oven) into a first chamber for accommodating food and a second chamber located below the first chamber (it is noted that the air-frying cooker is an intended use. The drip tray 160 can be used in the air-frying cooker), and to at least partially block heat PCIP.20585Atty. Docket No. 2016P00389WOUSAppl. No. 16/307,257 Amendment and/or Response In Reply to Office action of February 8, 2021transfer from the first chamber to the second chamber (col. 13, lines 52-60; fig. 5), the partition (drip tray 160) comprising: 
an inclined guide surface (metal sheets 160a, 160b) for guiding materials (grease) that fall from an air- permeable bottom (holes 440; fig. 3) of a food support (spits 450) into the first chamber to the second chamber through an opening (drain hole 164) at a center of the guide surface (metal sheets 160a, 160b) (col. 8, lines 41-45); and 
drain hole 164) at the center, located a lowest point of the guide surface (metal sheets 160a, 160b), wherein the guide surface gradually inclines downward, from an edge to the at least one opening (drain hole 164), to guide the materials (grease) towards and through the at least one opening (drain hole 164) (col. 8, lines 41-45; fig. 11).  
[AltContent: oval][AltContent: textbox (First chamber)][AltContent: arrow][AltContent: textbox (Second chamber)][AltContent: arrow]
    PNG
    media_image1.png
    446
    518
    media_image1.png
    Greyscale

[AltContent: textbox (Prior Art
Koopman (US 5451744))]



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 8-10, 13, 15-16, 18-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Weij (US 20120125313) in view of Koopman et al. (US 5451744)
Regarding Claim 1, Weij discloses an air-frying cooker (apparatus), comprising: 
a vessel (outer wall 4); 
a heating means (heat radiator 10) located above the vessel (para. 0026; fig. 1); 
a food support (chamber 2) located in the vessel (outer wall 4) and having an air-permeable bottom (air-permeable bottom section 5) (para. 0023; fig. 1). 

    PNG
    media_image2.png
    425
    423
    media_image2.png
    Greyscale

[AltContent: textbox (Prior Art
Weij (US 20120125313))]


Weij does not disclose:
a partition located in the vessel and located below the food support, the partition divides a space in the vessel into a first chamber accommodating the food support and a second chamber located below the first chamber; and 
wherein the partition at least partially blocks heat transfer from the first chamber to the second chamber, and guides materials falling from the air-permeable bottom of the food support into the first chamber to the second chamber, 
wherein the partition comprises a guide surface having an opening at or near a center, the guide surface, from its edge to the opening, gradually inclines towards a bottom of the vessel to guide the material falling into the first chamber to move along the guide surface and enter the second chamber through the opening.  
However, Koopman discloses:
drip tray 160) located in the vessel (cooking chamber 100) and located below the food support (spits 450) (fig. 3), the partition (drip tray 160) divides a space in the vessel (cooking chamber 100) into a first chamber accommodating the food support and a second chamber located below the first chamber (annotated fig. 7); and 
wherein the partition (drip tray 160) at least partially blocks heat transfer from the first chamber to the second chamber (col. 13, lines 52-60; fig. 5), and guides materials (grease) falling from the air-permeable bottom of the food support (spits 450) into the first chamber to the second chamber (col. 8, lines 41-45), 
wherein the partition (drip tray 160) comprises a guide surface (metal sheets 160a, 160b) having an opening at a center (drain hole 164) (col. 8, lines 24-34; fig. 11), the guide surface, from its edge to the opening, gradually inclines towards a bottom of the vessel to guide the material falling into the first chamber to move along the guide surface and enter the second chamber through the opening (drain hole 164) (fig. 11).  




[AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: textbox (First chamber)][AltContent: textbox (Second chamber)]
    PNG
    media_image3.png
    531
    623
    media_image3.png
    Greyscale



[AltContent: textbox (Prior Art
Koopman (US 5451744))]

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition located in the vessel and located below the food support such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).

Regarding Claim 2, Weij discloses the air-frying cooker (apparatus), further comprising a guide member (air guide 11) configured to guide the materials falling from the air- permeable bottom of the food support (air-permeable bottom section 5 of chamber 2) into the first chamber to the second chamber (para. 0028) (it is noted that because of the its conical shape, the air guide 11 is able to guide grease from the first chamber into the second chamber).

Regarding Claim 3, Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) is located at least partly in the second chamber on a bottom wall of the vessel (outer wall 4) optionally (fig. 1).

Regarding Claim 6, Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) guides the materials (grease) entering the second chamber to a location underneath the food support (chamber 2), out of a flow path of airflow (para. 0028) (it is noted that the air guide 11 guides grease to the bottom part 12 while it causes air flow upward to the chamber 2).
Koopman discloses the partition (drip tray 160) at least partially blocks heat transfer from the first chamber to the second chamber, and guides materials (grease) falling from the air-permeable bottom of the food support (spits 450) into the first chamber to the second chamber (col. 8, lines 41-45) underneath the partition (drip tray 160). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition located in the vessel and located below the food support such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).

Regarding Claim 8, Weij discloses the air-frying cooker (apparatus), wherein the guide member (guide member 11) has a directing surface gradually extending inclined away from a level to a bottom wall of the vessel (bottom part 12).  
[AltContent: textbox (Axial direction)][AltContent: connector]
[AltContent: arrow][AltContent: textbox (Surface of the guide member 11 that is inclined)][AltContent: textbox (Prior Art
Weij (US 20120125313))]
    PNG
    media_image2.png
    425
    423
    media_image2.png
    Greyscale




Koopman discloses the opening (drain hole 164) in the guide surface of the partition (metal sheets 160a, 160b) (col. 8, lines 24-34; fig. 11).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition having the opening such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by col. 13, lines 54-60).
The modification of Weij and Koopman discloses the guide member is aligned, in an axial direction of the vessel, with the opening in the guide surface of the partition (it is noted that the opening is the center of the cooking chamber and the guide member is disposed also in the center of the cooking chamber. Therefore, they are aligned each other in the axial direction). 

Regarding Claim 9, the modification of Weij and Koopman discloses substantially all the features as set forth above. Weij discloses the guide member (air guide 11) (fig. 2). Koopman discloses the opening (drain hole 164) in the partition (drip tray 160) (col. 8, lines 24-34; fig. 11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition having the opening such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).
The modification of Weij and Koopman results in the structure annotated in fig. 1 below. Therefore, the gap exists between the guide member and the opening to allow the materials falling into the first chamber to enter the second chamber through the gap. 

[AltContent: textbox (Partition of Koopman)][AltContent: textbox (Prior Art
Weij (US 20120125313))][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    425
    423
    media_image2.png
    Greyscale

  


Regarding Claim 10, Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) is, substantially conical (para. 0030-0031; fig. 2). 

Regarding Claim 13, Weij discloses the air-frying cooker (apparatus), wherein:
the food support (chamber 2) has a handle extending to an exterior of the vessel (outer wall 4) (fig. 1). 

Regarding Claim 15, Weij discloses the air-frying cooker (apparatus), wherein the food support (chamber 2) comprises a grille plate (air-permeable bottom section 5) (para. 0023; fig. 1).

Regarding Claim 16, Weij discloses the air-frying cooker (apparatus), wherein the food support (chamber 2) is directly placed on the (bottom part 12). 
Koopman discloses the partition (drip tray 160) at least partially blocks heat transfer from the first chamber to the second chamber, and guides materials (grease) falling from the air-permeable bottom of the food support (spits 450) into the first chamber to the second chamber (col. 8, lines 41-45) underneath the partition (drip tray 160).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Weij’s apparatus to include the partition located in the vessel and located below the food support such that the partition divides a space in the vessel into the first chamber and second chamber located below the first chamber as taught by Koopman. Doing so would advantageously allow grease to be channeled through the opening to a single location below the partition that is protected from heat of cooking chamber (col. 13, lines 54-60).
The modification of Weij and Koopman results in the food support is directly placed on the partition. 
[AltContent: textbox (Prior Art
Weij (US 20120125313))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Partition of Koopman)][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    425
    423
    media_image2.png
    Greyscale


Regarding Claim 18, the modification of Weij and Koopman discloses substantially all the features as set forth above. Weij discloses the air-frying cooker (apparatus) comprising a bottom wall (bottom part 12). Koopman discloses the partition (drip tray 160) comprising inclined guide surface (metal sheets 160a, 160b; fig. 11). 
The modification of Weij and Koopman does not discloses:  
the inclination angle of the guide surface relative to a bottom wall of the vessel is equal to or larger than 10 degrees.  
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inclination angle of the guide surface relative to the bottom wall of the vessel to be equal to or larger than 10 degrees as claimed, since it is recognized that the inclination angle is merely a design choice to fit a desired application such that the grease is channeled toward the opening. 

Regarding Claim 19, the modification of Weij and Koopman discloses substantially all the features as set forth above. Koopman discloses the partition (drip tray 160) makes a temperature in the second chamber lower than that in the first chamber (col. 13, lines 54-60). 
The modification of Weij and Koopman does not disclose the partition makes the temperature in the second chamber lower than that in the first chamber by about 50 centigrade degrees. 
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to design the partition such that the temperature in the 

Regarding Claim 21, the modification of Weij and Koopman discloses substantially all the features as set forth above. Weij discloses the air-frying cooker (apparatus), wherein the guide member (air guide 11) is conical-shaped (para. 0031; fig. 2). Koopman discloses the partition (drip tray 160) having the opening (drain hole 164) that is cylindrical-shaped (fig. 11). Therefore, the shape of the opening in the partition is complementary to that of the guide member so that the opening can be fitted around the guide member.  
The modification of Weij and Koopman does not disclose:
the guide member at least partly projecting beyond the guide surface of the partition. 
 However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guide member of Weij to at least partly project beyond the guide surface of the partition of Koopman such that the guide member maintains its function, which is to circulate air upward toward the chamber. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761